Title: To John Adams from William Tudor, Sr., 5 September 1798
From: Tudor, William, Sr.
To: Adams, John



Dear Sir
Wednesday 5 Sept. 1798

Last Evening at a Meeting of the Boston Marine Society, an address (Copy of which I inclose) to the President of the united States was unanimously & with  Enthusiasm, voted to be presented to you, & a Committee of seven Members directed to wait upon you with it. The Committee have desired me to acquaint you that they propose going to Quincy on Friday to execute their Commission provided it should not interfere with any other Arrangement you may have made for that Day. Be pleased Sir, to acquaint me by the Return of the Bearer whether 12 oClock on friday will suit your Convenience to receive this Committee.
I am / your most hble Servant

Wm Tudor Enclosure
                                                Committee to Present the Address—chose Sepr. 4. ‘98
Capt. Thos. Dennie—
Capt. Natl. Goodwin—
Wm. Tudor Esqr—
Capt. James holt—
Capt. Nat Thwing—
Genl. L. Elliot—
Capt M Mackay—

                            
                        
                     Enclosure
                                                To the President of the United States of America.The respectful Address of the Boston Marine Society in the State of Massachusetts. Sir,September 4, 1798At a Time when the Existence of our Independence is struck at; the sovereign Rights of our Country violated, by a Refusal to receive our Ambassadors specially commissioned as the Ministers of Explanation & Concord; and this haughty, hostile Aspect, accompanied with the most indiscriminate Despoliations on our Commerce, grounded on the false and contemptuous Opinion that we are a mercenary, defenceless, & divided People; it surely becomes the Duty of every Citizen, & of incorporated Bodies in particular, publicly to express Sentiments which may convince the World, as well as the French Nation, that they indignantly feel, dare resent, & hope to avenge the injured & insulted Character of our common Country.
Although it is not for Nations to command, they certainly may deserve Success. The arms of our Country have too recently with Success resisted the Claims of the first maritime Power the Earth ever knew, for her Sons to now meanly crouch to the insatiable Cupidity, and distant Domination of an insolent and inferior Foe.
When Friendship becomes Insult, or is permitted only on exclusive Terms, dictated & imposed by a corrupted, and corrupting Government, it is Time to shake off such a debasing Yoke. Better at once to commence generous Enemies, than maintain a deceptive and precarious Connection with such insidious Friends.
Had the people of France confined their Efforts to the Destruction of their Monarchy and all it’s collateral Props, and to the Erection of any other System of Rule, the Business and its local Consequences ought to have been left to themselves: But when we find this Nation, after having completely obtained the professed Object of their Warfare, with savage Hostility in many Instances, and in others artfully aiming at the utter Subversion of the political, religious, & social Institutions of all other Governments, which Time, Experience, & even Freedom have sanctioned, they become the Enemies of all Mankind; and ought to be opposed by every Country that has any Pretensions to Principle, Spirit, or Patriotism.
These, Sir, are our Sentiments, and we trust that they actuate, and glow in the Breasts, and if necessary will nerve the Arm of the great Mass of the free & enlightened Citizens that compose the American Nation; and who must rejoice that their beloved Washington has been succeeded by a man who treads with equal Steps the honest, plain, & strait Road so strictly persued by that wise and able Statesman.
Extensive as the Commerce of the United States has become, under a popular Government wisely administered, and distant as our Shores lie from the European Continent, wooden Walls are confessedly our best Defence. You, Sir, appear early & justly to have appreciated this System of Protection. Many of this Society have been engaged in maratime Warfare; and when their Country again calls, they trust, that under your Pilotage they shall not be found wanting.
A Life like yours, so long successfully employed in public Energy, and patriotic Effort, has now become an important Object of Preservation. May Heaven preserve it with invigorated Health, and a kind Providence enable you to augment your well founded Claims to national Gratitude, by a faithful, firm Discharge of the numerous Duties, and momentous Services committed to you by the Constitution & Councils of our Country, and in which Europe and the World may eventually be so much interested.
Signed, by the unanimous Order, & in behalf / of the Boston Marine Society.


Thomas Dennie MasterAttest Wm: Furness Secy.
                            
                        
                    